Citation Nr: 0521129	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  96-08 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include a spot on the lung, on a 
direct basis or as secondary to an undiagnosed illness.  

2.  Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease, claimed as peptic ulcer 
disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1992.  His period of active duty included service in 
the Southwest Asia theater of operations in support of 
Operation Desert Storm/Shield from December 1990 to April 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Montgomery, Alabama, presently 
has jurisdiction over the case.  The Board remanded the case 
in October 1999, October 2001, and April 2004.  The case is 
now ready for additional review.  

In a May 2005 rating decision, service connection was granted 
for gastroesophageal reflux disease, claimed as peptic ulcer 
disease, and an evaluation of 30 percent was assigned.  The 
veteran's service representative disagreed with this in a 
June 2005 statement.  To date, however, the RO has not issued 
a statement of the case on this issue.  Thus, the issue of 
entitlement to an initial rating in excess of 30 percent for 
gastroesophageal reflux disease, claimed as peptic ulcer 
disease, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a disability manifested by a spot 
on the lung associated with service.  


CONCLUSION OF LAW

A chronic respiratory, to include a spot on the lung, is not 
the result of an undiagnosed illness for compensation 
purposes and was not otherwise incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA initially satisfied this duty by means of letter to the 
veteran from the RO dated in May 2003.  Additional VCAA 
letters were sent to the veteran in August 2003, April 2004, 
and October 2004.  It is also noted that a supplemental 
statement of the case (SSOC) in May 2005 included a 
discussion of VCAA.  These documents, as well as the 
discussions in the rating decisions, statement of the case 
(SOC), and other SSOCs of record have informed the veteran of 
the requirements to establish service connection and of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran multiple VCAA letters which included the VCAA laws 
and regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters in 2003 and 2004, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by SSOCs of record.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2002.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Service Connection for a Chronic Respiratory Disorder

At his 1997 hearing and in several statements, the veteran 
testified that a spot on the lung was found in the early 
1990s when he was being seen for his asthma.  (Service 
connection was established for asthma by rating action in 
March 2001, and a 10 percent rating was assigned.)  The 
veteran contends that this condition is related to his Gulf 
war service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 C.F.R. §3.317(a)(1) (2004).  The veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War and is a "Persian Gulf veteran."  See 38 C.F.R. § 
3.317 (2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The service medical records are negative for complaints of, 
or treatment for, a chronic respiratory condition, to include 
a spot on the lung.  Post service medical evidence of record 
includes a January 1993 report of a chest X-ray, which 
indicates that the veteran had a mass in the right infrahilar 
region.  A March 1993 report of a chest computerized 
tomography (CT) scan shows a 2 x 3 cm well-defined internally 
calcified right hilar mass, consistent with granulomatous 
disease (most likely histoplasmosis).  A March 1993subsequent 
treatment note indicates a diagnosis of granulomatous disease 
of the chest.  

VA examination in December 1999 included a chest X-ray which 
showed no significant abnormalities.  The examiner opined 
that the lesion on the lung was inactive and of no 
significance.  VA and private treatment records dated in 2001 
are negative for treatment of, or diagnosis of, a spot on the 
lung.  A December 2001 VA respiratory examination chest X-ray 
showed a mild prominence of the right hilum which remained 
stable.  

At June 2003 and May 2004 VA respiratory examinations, the 
examiners noted that the claims file was reviewed.  The 
examiners stated that the veteran had a chest 
X-ray that was suggestive of some right hilar enlargement or 
a mass in 1993.  Subsequent CT scan of the chest in 1993 
showed calcification of the right hilar nodes probably due to 
histoplasmosis.  Subsequent X-rays showed prominent right 
helium with no spot on the lung, and the right hilar 
prominence had been stable.  He also had thoracic scoliosis.  
The examiners noted that many subsequent chest X-rays had 
shown a prominent right hilum, but there had been no spot on 
the lung.  The right hilar prominence was reported as stable 
and could be related to his scoliosis.  On physical 
examination, the veteran was described as healthy.  Chest 
examination showed a mild thoracic scoliosis.  Lungs were 
clear, and there was no wheezing.  The diagnosis was hilar 
node calcification, probably old histoplasmosis.  
A March 2004 chest X-ray showed no acute lung disease.  In 
the opinion of the examiner, the spot on the lung was shown 
on only one X-ray with subsequent X-rays identifying no 
evidence of an isolated mass.  There was right hilar 
prominence which might be due to the twist of the veteran's 
spine or to previous histoplasmosis infection which had 
resolved.  The examiner noted that he had no syndrome in the 
Persian Gulf to suggest a problem at that time or any 
exacerbation of it related to his Persian Gulf exposure.  

Clearly, these pertinent medical records fail to reflect the 
presence of a diagnosed disability of service origin that is 
manifested by a spot on the lung or right hilar prominence.  
Without competent evidence of an association between a 
diagnosed disability and active duty, service connection for 
the disorder, on a direct basis, cannot be granted.  See, 38 
U.S.C.A. § 5107(b) (West 2002).  Moreover, as the Board has 
discussed, the current finding of right hilar prominence is 
noted on multiple medical reports to be related to his 
scoliosis or due to a resolved histoplasmosis infection.  
Thus, this condition is found to be associated with a known 
cause.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis, or known cause, to account for 
the symptomatology.  As the veteran's right hilar prominence 
has been determined to be the result of scoliosis or a 
histoplasmosis infection that has resolved, the Board must 
conclude that there is no legal entitlement to consider under 
the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for a disability manifested by a spot on the lung, due to an 
undiagnosed illness, must fail.  As the Board has discussed 
in this decision, the only clinical finding currently 
demonstrated is right hilar prominence which has not been 
attributed by examiners to an undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints have attributed this to a 
specific, identifiable factor, i.e., scoliosis or resolved 
histoplasmosis.  Therefore, the Board finds that, even under 
the revised language of 38 U.S.C.A. § 1117, the veteran's 
claim for service connection for a chronic respiratory 
disorder, to include a disability manifested by a spot on the 
lung and/or right hilar prominence, due to an undiagnosed 
illness, must be denied as a matter of law.

Consequently, the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by a spot on the lung and/or right hilar prominence, on a 
direct basis and as a result of an undiagnosed illness, and 
the reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  This claim must, 
therefore, be denied.


ORDER

Service connection for a chronic respiratory condition, to 
include a spot on the lung, on a direct basis and as a result 
of an undiagnosed illness, is denied.  


REMAND

The veteran's claim for service connection for 
gastroesophageal reflux disease, claimed as peptic ulcer 
disease, was granted in May 2005 and a 30 percent rating was 
assigned, effective from June 27, 1995.  The veteran's 
service representative submitted a June 2005 statement in 
which it was noted that this was not the maximum benefit, and 
that the appeal should continue.  Thus, his correspondence 
constitutes disagreement with the May 2005 rating decision.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  After the RO has issued the SOC, the 
claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

These claim is remanded for the following action:

The AMC should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a SOC, so that the veteran 
may have the opportunity to complete an 
appeal on the issue of entitlement to an 
initial rating in excess of 30 percent 
for his gastroesophageal reflux disease 
(if he so desires) by filing a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


